SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1184
KA 12-01096
PRESENT: SMITH, J.P., CENTRA, FAHEY, CARNI, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RAMONE WALKER, DEFENDANT-APPELLANT.


ROBERT M. PUSATERI, CONFLICT DEFENDER, LOCKPORT (EDWARD P. PERLMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered January 4, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a plea of guilty of criminal possession of a controlled substance
in the fifth degree (Penal Law § 220.06 [5]). The waiver by defendant
of the right to appeal encompasses his challenge to the factual
sufficiency of the plea allocution (see People v Thousand, 96 AD3d
1439, 1439-1440, lv denied 19 NY3d 1002) and, moreover, that challenge
is unpreserved for our review inasmuch as defendant did not move to
withdraw the plea or vacate the judgment of conviction (see People v
Lopez, 71 NY2d 662, 665; People v Nelson, 105 AD3d 1389, 1390, lv
denied 21 NY3d 1044). The waiver of the right to appeal also
encompasses defendant’s contention that the sentence is unduly harsh
and severe (see generally People v Maracle, 19 NY3d 925, 928; People v
Hidalgo, 91 NY2d 733, 737).




Entered:   November 15, 2013                       Frances E. Cafarell
                                                   Clerk of the Court